ELLISON, P. J.
Plaintiff brought this action against defendant for negligence in shipping a carload of mules from Walker, Missouri, to East St. Louis, Illinois, whereby they were injured and depreciated in value. He recovered judgment in the circuit court.
The contract of shipment provided that plaintiff should give written notice of his damages to defendant within five hours after the stock was unloaded. And that within thirty days of the happening of the injury he would file with defendant a written verified claim. It was further agreed in the contract of shipment that plaintiff would bring his action within ninety-one days from the date of the injury. None of these provisions was complied with.
The case as governed by the cases of Hamilton v. C. & A. Ry. Co., 177 Mo. App. 145, and Johnson Grain Co. v. C. B. & Q. Ry. Co., 177 Mo. App. 194, 164 S. W. 182, decided by this court on the same day.
The judgment will, therefore, be reversed.
All concur.